Citation Nr: 0507296	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-36 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee 
disability.


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran is a retired Navy captain who served from July 
1954 to July 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
a right knee condition.  A Notice of Disagreement was 
received in October
 2002.  A Statement of the Case was issued in December 2003, 
and a timely appeal was received later the same month.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Additional evidentiary development is needed prior to 
appellate disposition of this claim.  Although the additional 
delay is regrettable, it is necessary to ensure that there is 
a complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  The 
purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  

The veteran contends his right knee disability, (with right 
knee replacement in January 2003) is secondary to his service 
connected left knee disability and/or was outright incurred 
in service.  He notes his original left knee injury was in 
1958, causing added strain to his right knee for years in 
service, (and since), and that in 2002 a "very old" right 
knee ligament tear was found.  The veteran is service 
connected for a left knee impairment, evaluated as 10 percent 
disabling from August 1995, and 30 percent disabling from 
February 2002.  His service medical records are apparently 
unavailable for the period prior to 1981, these records 
having been stolen along with his brief case at that time.  

The veteran underwent a VA examination in November 2003, at 
which both of the veteran's knees were examined.  Despite the 
RO's request, the VA examiner failed to render an opinion as 
to the etiology of the veteran's right knee condition.  Such 
an opinion is necessary for a full and fair consideration of 
the veteran's appeal.

Accordingly, this case is REMANDED for the following:

1.  The RO should advise the veteran that he 
should submit to VA copies of any evidence 
relevant to this claim that he has in his 
possession.  See 38 C.F.R. § 3.159(b).

2.  When the above development has been 
accomplished and any available evidence 
has been obtained, the veteran's claims 
folder should be forwarded to the 
examiner who conducted the November 2003 
VA joint examination.  Said examiner 
should be requested to review the file 
and issue an addendum to her examination 
report wherein she renders an opinion as 
to whether it is at least as likely as 
not (i.e., at least a 50 percent 
probability) that the veteran's 
underlying right knee disability had its 
onset during the veteran's 40 years of 
service and/or whether it is at least as 
likely as not (i.e., at least a 50 
percent probability) that the veteran's 
underlying right knee disability is 
proximately due to or the result of his 
service-connected left knee disability.  

If the examiner who conducted the November 
2003 VA joint examination is not available, 
then the veteran's claims folder should be 
forwarded to a qualified examiner who could 
render the opinions requested above.  

If it is determined that a new VA examination 
is necessary in order to render the requested 
opinions, one should be scheduled, and the 
above-requested opinions should be rendered in 
the resulting examination report.  

3.  Then, after ensuring the VA examination 
report is complete, and that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished, the RO 
should readjudicate the claim.  If such action 
does not resolve the claim, a supplemental 
statement of the case should be issued to the 
veteran and his representative.  An 
appropriate period of time should be allowed 
for response.  Thereafter, this claim should 
be returned to this Board for further 
appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

